 

AMENDMENT NO. 3

 

TO THE

 

CONTRACT FOR LAUNCH SERVICES

 

NO. IS-10-008

 

BETWEEN

 

IRIDIUM SATELLITE LLC

 

AND

 

SPACE EXPLORATION TECHNOLOGIES CORP.

  

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy        Iridium & Space Exploration Technologies Corp. Proprietary
Information

 

 

 

 

 

PREAMBLE

 

This Amendment No. 3 (the “Amendment”) to the Contract for Launch Services No.
IS-10-008, signed on March 19, 2010 between Iridium Satellite LLC and Space
Exploration Technologies Corp. (the “Contract”) is entered into on this 9th day
of May, 2013, by and between Iridium Satellite LLC, a limited liability company
organized and existing under the laws of Delaware, having its office at 1750
Tysons Boulevard, Suite 1400, McLean, VA 22102 (“Customer”) and Space
Exploration Technologies Corp., a Delaware corporation, having its office at 1
Rocket Road, Hawthorne, CA 90250 (“Contractor”).

 

RECITALS

 

WHEREAS, Customer and Contractor have engaged in discussions relating to certain
changes to the Contract; and

 

WHEREAS, the Parties now desire to amend Articles 2 and 11 of the Contract.

 

NOW, THEREFORE, in consideration of the foregoing, the agreements contained
herein, the payments to be made by Customer to Contractor under the Contract and
other good and valid consideration, the receipt and adequacy of which are hereby
expressly acknowledged, and intending to be legally bound, the Parties agree as
follows:

 

Article 1:     Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed thereto in the Contract.

 

Article 2:     Section 2.1.2 of the Contract is hereby modified by (i) deleting
the words “[***]” months after EDC” immediately following the text “no later
than” in the second sentence and (ii) inserting the words “[***]” in place
thereof.

 

Article 3:      The following Section 2.6 is added.

 

“Contractor agrees that it will have no need for the “[***]” after “[***]”.”

 

Article 4:      Section 11.1.1(C) is hereby modified by (i) deleting the text
“No later than “[***]” …” and replacing them with the text “No later than
“[***]” …”.

 

Article 5:      This Amendment may be executed and delivered (including via
facsimile or other electronic means) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy        Iridium & Space Exploration Technologies Corp. Proprietary
Information

 



2

 



 

Article 6:     All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 

For Customer   For Contractor       IRIDIUM SATELLITE LLC  

SPACE EXPLORATION

TECHNOLOGIES CORP.

      Signature: /s/ S. Scott Smith   Signature: /s/ Gwynne Shotwell          
Name: S. Scott Smith   Name: Gwynne Shotwell           Title: Executive Vice
President, Satellite Development & Operations   Title: President

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy              Iridium & Space Exploration Technologies Corp.
Proprietary Information

 

 

 

3

 

 

